Citation Nr: 1608606	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-36 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1999 to April 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was remanded in March 2014.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  


FINDING OF FACT

The Veteran does not have a current bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in June 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided a VA examination of his claimed bilateral hearing loss in August 2007 and June 2014.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran asserts he has bilateral hearing loss from being exposed to acoustic trauma while performing his duties in service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system to include sensorineural hearing loss, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include sensorineural hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

The Veteran contends he was exposed to acoustic trauma during service leading to bilateral hearing loss.  

The Veteran s DD Form 214 lists his military occupational specialty as small arms marksmanship instructor.   His service treatment records also indicate that he was deployed to Iraq from October 2006 to January 2007. 

The Veteran was afforded a VA audiological examination of his bilateral hearing loss on enlistment in October 1998.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ




500
1000
2000
3000
4000
Right
5
0
5
5
0
LEFT
15
0
0
10
0

August 1999, December 2002, December 2004, April 2005, and April 2006 audiograms found the Veteran did not have a hearing loss disability for VA purposes.  

A March 2007 report of medical assessment notes the Veteran reported he lost his hearing due to frequent exposure to weapons and aircrafts while serving in Iraq and he was recently limited from working in noisy environments due to his loss of hearing.  The examiner noted hearing loss.  The Veteran notes on his March 2007 report of medical history that he had trouble hearing due to working with small arms and flying in an aircraft; especially after returning from Iraq.  The examiner also noted "chronic hearing loss."  The Veteran s March 2007 hearing conservation disposition report indicates that the Veteran was positive for standard threshold shift.  All three of his March 2007 audiograms revealed that the Veteran had a hearing loss disability within the standards established by 38 C F R § 3.385.  See March 2007 Hearing Conservation Disposition Report.  

The Veteran was afforded a VA audiological examination in August 2007.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ




500
1000
2000
3000
4000
Right
10
15
15
25
15
LEFT
10
15
15
20
25

Speech recognition score was 96 percent in the right ear and 100 in the left ear.  The examiner found both ears had hearing within normal limits.  The examiner notes initially the thresholds provided by the veteran were abnormally elevated indicating a non-organic overlay, but this was resolved with reinstruction.  

An October 2007 VA treatment record notes the Veteran complained of hearing loss in both ears.  Hearing was assessed as fair.  

Pursuant to the March 2014 Board remand, the Veteran was afforded another VA audiological examination in June 2014.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ




500
1000
2000
3000
4000
Right
0
0
10
15
5
LEFT
0
0
5
10
5

Speech recognition score was 100 percent in the right ear and 94 in the left ear.  The examiner found both ears had hearing within normal limits.  The examiner opined that it is less likely than not that the Veteran sustained auditory damage during his military service.  She explained that the current audiogram indicated normal hearing in both ears and without functional overlay.  Additionally, no shift in hearing occurred from enlistment to today's test in either ear.  She elaborated that to address the discrepancies in the 2007 tests:

It is the opinion of this clinician that the 2007 audiograms were elevated compared to real, or organic, thresholds.  This may be due to a transient condition (cerumen impaction, ear infection).  However, given the veteran's exaggerated performance on the 2007 C&P test, it is likely the veteran presented with a non-organic hearing loss in both ears during military separation and C&P evaluation.  As the veteran's current hearing status is normal, and clinically unchanged compared with military enlistment, it appears the veteran's 2007 condition was either non-permanent or non-organic . . . Given no shift in hearing occurred from enlistment to today's test, given the veteran's hearing is normal for adjudication purposes in both ears, it is less likely than not that the veteran sustained auditory damage during military service.

The Veteran asserts that he has a current bilateral hearing loss disability, and the Board acknowledges that he is competent to describe his general perception of hearing.  However he is not competent to opine as to the specific audiometric values for his hearing or the speech recognition scores.  Accordingly, his assertion as to a current hearing loss disability for VA purposes is not competent evidence. 

While the Board acknowledges that the March 2007 audiological examinations found the Veteran had bilateral hearing loss for VA purposes, there is no evidence he has a current bilateral hearing loss disability for VA purposes since he filed his claim in May 2007.  The evidence does not reflect he has a current hearing loss disability for VA purposes.  While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  The definition of disability comports with the everyday understanding, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  As was described above, the discrepancy between the March 2007 audiological evaluations that the March 2014 audiological evaluation was addressed and specifically explained in the accompanying March 2014 opinion.

As the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


